United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERAN ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1283
Issued: December 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2013 appellant filed a timely appeal of a March 5, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant reached maximum medical improvement and whether he
established a compensable impairment of a scheduled member of the body, pursuant to 5 U.S.C.
§ 8107.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 5, 2013 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On March 14, 2011 appellant, then a 48-year-old housekeeping aid, filed a traumatic
injury claim alleging that on March 7, 2011 he injured his lower back due to loading bio-hazard
containers onto a cart. OWCP accepted the claim for lumbar back sprain, temporary aggravation
of sacroiliac pain and temporary aggravation of preexisting chronic sacroiliac. On November 14,
2011 appellant accepted a limited-duty assignment from the employing establishment.
On October 23, 2012 appellant filed a claim for a schedule award.
By letter dated November 13, 2012, OWCP requested that appellant submit a report from
a treating physician which evaluated his impairment according to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
In a January 9, 2013 report, Dr. Matthew Jaycox, a treating Board-certified
anesthesiologist, diagnosed low back pain, multilevel facet arthralgia, lumbar radicular
symptoms, bilateral neuroforaminal stenosis at multiple lumbar spine levels and multilevel
degenerate disc disease with posterior disc bulging. He related that appellant continued to
experience a significant amount of axial back pain and that the date of maximum medical
improvement was unknown. Dr. Jaycox was unable to provide an impairment rating as he did
not have all the necessary information.
By decision dated March 5, 2013, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence did not establish that he had reached maximum medical
improvement.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulation4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

2

No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.7 As neither FECA nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, a claimant is not entitled to such a schedule award.8 The Board notes that section
8101(19) specifically excludes the back from the definition of organ.9 A claimant may be
entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.10 A schedule
award is not payable for an impairment of the whole body.11
The A.M.A., Guides explain that impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized. It is
understood that an individual’s condition is dynamic. Maximum medical improvement refers to
a date from which further recovery or deterioration is not anticipated, although over time there
may be some expected change. Once impairment has reached maximum medical improvement,
a permanent impairment rating may be performed.12
ANALYSIS
Appellant sought a schedule award pursuant to 5 U.S.C. § 8107 for his accepted lumbar
sprain, temporary aggravation of sacroiliac pain and temporary aggravation of preexisting
chronic sacroiliac. The Board finds that he has not submitted sufficient medical evidence to
establish that he is at maximum medical improvement.
FECA does not allow the payment of a schedule award for permanent impairment of the
lumbar spine. However, a schedule award may be payable for permanent impairment of a lower
extremity, if the cause of the permanent impairment is an accepted injury to the lumbar spine.
Appellant submitted a January 5, 2013 report from Dr. Jaycox, but the physician advised that
appellant had not yet reached maximum medical improvement. Further, he did not have all the
information necessary to rate impairment.
Before a schedule award can be granted pursuant to the A.M.A., Guides, a description of
appellant’s impairment must be obtained from his physician. The description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.13 Dr. Jaycox did not
7

S.K., Docket No. 08-848 (issued January 26, 2009); Thomas J. Engelhart, 50 ECAB 319 (1999).

8

See D.N., 59 ECAB 576 (Docket No. 07-1940, issued June 17, 2008); Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8101(19).

10

J.Q. 59 ECAB 366 (2008); Thomas J. Engelhart, supra note 7.

11

A.L., Docket No. 08-1730 (issued March 16, 2009); N.M., 58 ECAB 273 (2007); Marilyn S. Freeland, 57
ECAB 607 (2006).
12

A.M.A., Guides 19; Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

13

See D.N., 59 ECAB 576 (2008); Vanessa Young, 55 ECAB 575 (2004); Robert B. Rozelle, 44 ECAB
615 (1993).

3

provide an impairment rating as requested, rather he explained that appellant had not reached
maximum medical improvement. As noted, permanent impairment may only be evaluated after
an injured employee has reached maximum medical improvement. Appellant did not meet his
burden of proof in this case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof that he is entitled to a
schedule award under 5 U.S.C. § 8107 as the medical evidence does not establish that he has
reached maximum medical improvement.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2013 is affirmed.
Issued: December 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

